Citation Nr: 1044315	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  96-27 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the October 1981 rating decision that assigned a 30 
percent disability rating for posttraumatic stress disorder 
(PTSD), should be revised or reversed on the basis of clear and 
unmistakable error (CUE). 



REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, 
Inc.



ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from August 1942 to September 
1945, including as a prisoner of war (POW) of the German 
government from February 1943 to April 1945.    

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  




FINDINGS OF FACT

1.  On August 19, 1998, the Board issued a decision concluding 
that there was no CUE in an October 1981 rating decision, in 
which the RO assigned an initial rating of 30 percent for PTSD.  

2.  VA had constructive possession of evidence pertinent to the 
CUE claim when the Board issued its August 19, 1998 decision, but 
the Board did not receive this evidence with the claims file 
until February 2010.  

3.  By rating decision dated in October 1981, the RO granted the 
Veteran service connection for PTSD and assigned that disability 
a 30 percent disability rating.

4.  The Veteran did not appeal the October 1981 rating decision.  

5.  The October 1981 rating decision that granted an initial 30 
percent rating for PTSD did not contain an error that was outcome 
determinative.



CONCLUSIONS OF LAW

1.  The August 19, 1998 Board decision concluding that there was 
no CUE in an October 1981 rating decision, in which the RO 
assigned the Veteran's service-connected PTSD a 30 percent 
disability rating, violated the Veteran's due process rights.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).

2.  The October 1981 rating decision, in which the RO granted 
service connection for PTSD and assigned that disability a 30 
percent disability rating, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.302, 20.1103 (2010).

3.  The October 1981 rating decision, in which the RO granted 
service connection for PTSD and assigned a disability rating of 
30 percent, is not clearly and unmistakably erroneous.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur of August 19, 1998 decision

The Board may vacate an appellate decision at any time upon 
request of the appellant or his of her representative, or on the 
Board's own motion, when the decision violates the Veteran's due 
process rights or it involves the granting of benefits based on 
false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2010).

In this case, on August 19, 1998, the Board issued a decision 
concluding that there was no CUE in an October 1981 rating 
decision, in which the RO assigned the Veteran's service-
connected PTSD a 30 percent disability rating.  Subsequent to 
this decision, in February 2010, the RO received from the Veteran 
a request for reconsideration of the August 19, 1998 Board 
decision, which it transferred to the Board the same month.  
Prior to doing so, however, the RO obtained additional VA medical 
records dated from June 1974 to November 2009 in support of the 
Veteran's claim, none of which were part of the claims file at 
the time the Board issued its August 19, 1998 decision 

Although the portion of these records that are pertinent to the 
October 1981 rating decision (those dated 1974 to 1981) predate 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA's 
failure to consider records which were in its possession at the 
time of the decision, although not actually in the record before 
the RO, may constitute clear and unmistakable error), they were 
constructively of record as of the date of the Board's August 19, 
1998, decision.  

Given that VA had constructive possession of evidence pertinent 
to the CUE claim when the Board issued its August 19, 1998 
decision, but the Board did not receive and associate this 
evidence with the claims file until February 2010, the Board 
denied the Veteran due process of law and must vacate the August 
19, 1998 decision.  

II.  Revision or Reversal of October 1981 rating decision based 
on CUE

A.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is inapplicable to claims of CUE in prior RO decisions.  
See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (holding 
that CUE claims are not conventional appeals, but rather are 
requests for revisions of previous decisions, and that provisions 
of the VCAA are not applicable to CUE motions filed with respect 
to prior Board decisions); Parker v. Principi, 15 Vet. App. 407, 
412 (2002) (expanding the holding in Livesay to include claims of 
CUE in prior RO decisions).


B.  Factual Background as of October 1981

The RO denied the Veteran service connection for depressive 
reaction in December 1974.  Thereafter, on multiple occasions, 
the Veteran attempted to reopen his claim and the RO conducted 
evidentiary development in response.  Based on documentation 
obtained as a result, in October 1981, the RO granted the Veteran 
service connection for PTSD and assigned that disability a 30 
percent rating, effective from January 1981.

In October 1981, the claims file included service and post-
service treatment records, the Veteran's contentions regarding 
POW conditions and his employability and reports of VA 
examinations.

The service treatment records include no complaints of, treatment 
for, or findings relevant to, a mental disorder.

Treatment records from Dr. L.P., a private physician, dated from 
the late 1950's to the late 1960's show consistent treatment for 
complaints of chest pain, epigastric distress and sebaceous 
cysts, and back pain secondary to an automobile accident.

In a January 1974 note, Dr. L.P. reported that, in June 1965, the 
Veteran experienced what was described as post pneumonic 
asthenia.  Dr. L.P. indicated that he understood that the Veteran 
had since been treated for a depressed mental state. The doctor 
noted that such treatment would be compatible with "and an 
extension of his 1965 situation."

In June 1974, the Veteran submitted a statement describing his 
physical problems, including pain and a hum in his head when he 
heard loud noises, chest pains, stomach pains, a steady back 
ache, bad cramps in his legs, aches in multiple joints, numbness 
in his left hand, bothersome eyes, poor memory, speech problems 
and rash when nervous, frequent nervousness, dizziness when moved 
fast, slow to heal lips and frequent bloody noses.

During a VA general medical examination conducted in June 1974, 
an examiner noted complaints of daily leg cramps that had been 
manifesting for 31 years, particularly at night before going to 
sleep, and had worsened.  The examiner also noted complaints of 
hearing loss and chest pains of 15 to 20 years duration.  The 
Veteran indicated that he had been receiving medical care for the 
chest and leg pains.  The Veteran also indicated that he had 
stomach pains since 1945, practically every day, and constipation 
and had taken medication for his nerves in the past to calm him 
down.  The Veteran reported that he broke out in rashes, which 
itched and drove him up a wall, when he got over excited.  The 
examiner noted that, during the examination, the Veteran broke 
into tears without any reason, after which he offered no 
explanation.

The Veteran reported that he worked for six months after WWII in 
the shipyards, then for one year in a plywood shop, then for 
three months for the Shell Oil Company.  Allegedly, since that 
time, he had been working at golf courses raking golf balls.  He 
used to work over 15 golf courses; however, at the time of the 
examination, he could only work three courses due to the fact 
that, after two hours of work, his arms hurt so badly he had to 
stop.

During a VA orthopedic examination conducted in June 1974, an 
examiner noted that, in the early 1950s, the Veteran began 
working as a greens keeper.  Later, he worked for Boeing for a 
short time and then became self- employed, retrieving golf balls 
at several courses and reselling the balls at the courses' 
professional shops.   The Veteran reported having ankle problems 
since 1945, which consisted mainly of aching pain.  He also 
reported intermittent aching in both knees, hip pain when sitting 
and pain in the back (dated since the 1950s), hands, wrists, 
arms, shoulders, and right side of the neck since approximately 
1943.  The Veteran indicated that these problems, first affecting 
the shoulders and eventually affecting the hands, had worsened 
over the years, and limited his ability to work more than one to 
two hours per day.  The examiner objectively confirmed pain in 
multiple joints of unknown etiology, but probably due to early 
degenerative arthritis.

During a VA neuropsychiatric examination conducted in June 1974, 
an examiner reiterated the Veteran's work history, and noted that 
the Veteran had worked for 15 or 16 different golf courses 
picking up golf balls on a more or less full time basis, had had 
to cut down on the number of hours because of aches and pains in 
the shoulder, arms, hands and feet, and worked only one and a 
half to two hours per day.  The Veteran indicated that he had cut 
back involuntarily, not because he wanted to, due to the physical 
symptoms.  He also indicated that his spouse had been working 
over the past several years, receiving $4200 annually over a 
five-year period for the sale of some land.  The Veteran denied 
psychiatric symptoms and emotional conflicts.

The examiner noted that, as the examination progressed, the 
Veteran became very sad, tearful, and had difficulty talking on 
several occasions.  The Veteran indicated that he had had a few 
transient spells during the previous several years, but denied 
being depressed.  The examiner noted that the very clear-cut 
impression from this interview was that of a man who had become 
increasingly depressed over the previous several years.  He 
explained that, although the Veteran exhibited only decreasing 
initiative and easy fatigability, he minimized these symptoms and 
denied being depressed despite his obviously depressed 
appearance.  The examiner diagnosed depressive neurosis of mild 
to moderate degree.

In October 1974, the Veteran submitted a statement from F.G.B., 
M.D., in which he noted that the Veteran had been under his care 
since September 1968 for peptic ulcer disease, which he felt was 
a manifestation of the Veteran's anxiety tension state.  The 
doctor noted much nervousness and indicated that, since 1971, the 
Veteran had been on medication.  The doctor also noted that the 
Veteran was maintained fairly well on medication and diet, but 
had a low stress tolerance.

In January 1975, the veteran and his spouse testified at the RO.  
The Veteran noted problems remembering names after his return 
from service.  He also noted that he could not stand the sound of 
his children crying and, when they did so, he left the house and 
went for a walk.  The Veteran's spouse noted that the Veteran had 
trouble with stress after his return from service.  She explained 
that he was always nervous, so much so that she contacted people 
who had known the Veteran before service to find out what he had 
been like then.  Those people told her that, then, he was calm 
and easy going.  The spouse indicated that the Veteran kept his 
feelings in and would get very demanding and belligerent.

A January 1975 statement of R.G. indicates that he had known the 
Veteran for over 40 years, and recalled that, upon the Veteran's 
return from service, he began complaining of stomach and back 
problems, and since then, has continued to do so and become very 
nervous and forgetful. 

In May 1976, the Veteran stated that he had chest and stomach 
pains, a gaseous condition with cramps, bowel movements, steady 
back trouble, cramps in his legs and toes, a hearing problem, 
blurry eyes, left hand numbness, a problem with his fingers, 
shoulder, back of hips, neck, and right foot or ankle, speech 
problems, bloody noses in hot weather; nervousness, a tendency to 
get upset over small matters, bad memory, poor sleep and trouble 
concentrating.

According to a June 1976 note from Dr. F.G.B., which is somewhat 
duplicative of his October 1974 note, the Veteran's peptic ulcer 
disease represents a manifestation of his anxiety tension state.  

During VA hospitalization from January to February 1977, 
physicians diagnosed ulcerative colitis, colitic arthritis and 
anemia.

Treatment records from Dr. F.G.B. dated from 1972 to 1977 reflect 
treatment for numbness in the hand, aching in the left shoulder 
and neck, a rash below the knees, severe acute gastritis, chest 
pains, multiple gastrointestinal complaints, and blood and mucus 
in his stools combined with dizziness.

Treatment records from A.V.C., M.D., dated in April 1978 reflect 
that the Veteran was then working on a golf course for about an 
hour a day then got pain in his neck and shoulders.  The 
physician noted that the Veteran had ulcerative colitis, 
arthritis and peptic ulcer disease.

In a July 1978 statement, the Veteran reported that his 
conditions had gotten worse and included dizzy spells, weakness, 
chest pains, joint pains, and pains in his low body.  He also 
reported that he had been trying to work but was hurting too much 
and could not hold a steady job.

A November 1979 statement from J.P., an employer for whom the 
Veteran had worked as a ticket taker at a golf course from 1970 
to1972, indicates that he let the Veteran go because he could not 
cope with the public.  Apparently he was argumentative and could 
not remember instructions.  According to J.P., the Veteran's 
physical problems would not allow him to do other types of work.  

A veteran's benefits counselor from the Oregon Department of 
Veterans Affairs submitted a statement in support of the Veteran 
in January 1980.  Therein he noted that the Veteran needed a 
complete reevaluation with depressive neurosis listed as a 
service-connected disability.  He noted that the Veteran's mental 
processes were not all within the limits that enabled normal 
functioning, and that the Veteran was known to the office staff 
as being in a continually agitated state, with confusion and 
depression causing anxiety.  The counselor indicated that it was 
obvious that the Veteran's time as a POW caused and continued to 
cause considerable anguish.  He noted that, when considering the 
Veteran's poor employment history and other problems functioning 
in society, not only service connection but also continuity was 
evident.

VA outpatient treatment records dated from 1980 include 
complaints of ulcerative colitis, impotence, depression and 
arthritic pain.

In August 1980, upon beginning group therapy, the Veteran 
hesitated before entering the room and then left it immediately 
after the meeting began.  The therapist found the Veteran in the 
hallway, tearful and having trouble composing himself.  The 
Veteran then requested an individual appointment with a 
psychiatrist.

In August 1980, the Veteran had such an appointment, during which 
a psychiatrist noted the Veteran had had a "bad" memory since 
1976 and racing thoughts and did not understand why he became 
nervous and frustrated so easily.  The Veteran stated that it was 
hard for him to accept help and he was a perfectionist.  He also 
stated that he had arguments with his spouse, who did not like 
his loud voice, and, daily, awakened at approximately four in the 
morning.  The examiner noted that the Veteran was tense and 
labile, became tearful during the interview, and had sparse and 
very tense body movements and circumstantial thought progression 
when delving into conflicted topics.  The psychiatrist assessed 
the Veteran as a very anxious man with a labile tearful affect 
and anxious and obsessive personality traits.

During a VA outpatient treatment visit in May 1981, the Veteran 
was described as hostile and angry.  He complained of ulcerative 
proctitis for years, gastrointestinal problems and depression and 
indicated that he was tired in the morning, slept poorly and ate 
"out of habit."  He denied recent suicidal ideation.  He 
indicated that he had already had two bad experiences with 
psychiatry and became tearful when discussing his anger and 
frustration.

The Veteran underwent VA psychiatric examinations in July and 
August 1981.  On his VA Form 21-2545 (Report of Medical 
Examination for Disability Evaluation) dated in July 1981, he 
noted an occupational history of no employment for many years.  
He noted a medical history of having continually suffered from 
nervous problems since his POW experiences, not being able to 
hold a job even when he could be hired in the first place, and a 
worsening of his problems yearly.  He described his present 
complaints as severe nervous trouble and plenty of physical 
problems, including affecting his digestive tract and causing 
nightmares and sleeping difficulties. 

The examiner described his first interview with the Veteran as 
lengthy.  He noted that parts of the information garnered in the 
interview were preliminary because of great resistance on the 
Veteran's part in discussing some highly conflict-ridden and 
emotionally-charged material.  At the end of the interview, the 
examiner described the Veteran as extremely distraught, 
especially as he was discussing some of the POW experiences and 
touched briefly upon some intrusive thoughts that had bothered 
him in recent years.

During a follow up interview in August 1981, the examiner 
described the case as "rather extraordinary", requiring two 
hour-long interviews in order to assemble the material necessary 
to assess adequately the Veteran's clinical condition.  The 
examiner noted that, after touching on some emotionally 
provocative material during the initial interview, the Veteran 
had become extremely agitated and demonstrated an emotionally 
labile state.  During the second interview, the Veteran expressed 
a reluctance to discuss his POW experiences or the intrusive 
recollections of those experiences that were affecting him.  The 
examiner thus described both interviews as circumspect.  He also 
noted that he had spoken with the Veteran's daughter, who, with 
elaboration, described the Veteran's current and past 
symptomatology.

The daughter indicated that the veteran was viewed by his family 
as an emotionally aloof, distant individual who rarely 
communicated his feelings.  She noted that the one exception to 
this lack of communication consisted of episodic rage reactions 
he manifested when pressed too far.  She further commented that 
if a family member attempted to press the Veteran into a serious 
discussion, the interchange would often result in some incoherent 
angry tirade.  She noted that the Veteran had become more aloof 
in recent years, especially during the last year, was exhibiting 
more signs of depression and despondency, and had worsening 
spasms in the upper extremities.  

She indicated that family members had recently noticed periodic 
crying spells with minimal or no discernible provocation had been 
observed by family members in recent months.  Apparently on one 
occasion, the veteran had been watching a war show on television, 
when his son observed him cover his head with a blanket, cry 
convulsively and mutter something about the war and the young 
kids being killed.  The daughter stated that the Veteran had 
abandoned a previous claim for emotional problems secondary to 
his experiences as a POW because of his extreme agitation.  She 
also stated that the Veteran got very little done around the 
home, and appeared to be in pain if he attempted to do any yard 
work.

The Veteran's communications were very circumspect.  When the 
examiner pressed for some specific description or recollection, 
the Veteran became so agitated the examiner abandoned his 
approach.  The examiner pointed out that the Veteran seemed to be 
a very honest man, rendering the interview approach more valid 
than in other situations.  The Veteran did refer to intrusive 
ruminations that had intensified in frequency, duration or 
intensity in recent years. He asked whether it would get worse if 
he avoided treatment.  The Veteran appeared guilt ridden about 
several incidents that occurred during his years as a POW.

The examiner described the Veteran as superficially cooperative 
during the initial stage of the interview.  The examiner noted 
that the Veteran was a very troubled-looking individual, who 
avoided eye contact and was extremely guarded and evasive during 
the interview, throwing questions back at the examiner and 
telling him to look it up in the file.  

The Veteran reported that intrusive thoughts bothered him all the 
time and became extremely agitated with convulsive crying during 
both interviews.  The examiner noted an intense and labile 
affect, otherwise appropriate to expressed ideation, a 
significantly depressed mood, evidence of a mixture of panic and 
painful agitation, coherent speech without evidence of a thought 
disorder, proper orientation and no delusions.

The veteran expressed fear and concern about getting into old 
issues that he had tried to bury throughout the years.  At the 
same time, he pointed out that his ability to bury these things 
had been waning with advancing years.

The examiner was "very comfortable" with a diagnosis of PTSD.  
He described the Veteran as a deeply troubled and tormented man 
who became more upset whenever he had to come to a veteran's 
agency or anyplace that reminded him of a military situation.  
The Veteran indicated that he would feel more comfortable in 
obtaining help outside the VA system.  

In the examiner's opinion, the Veteran should be treated by a 
well-seasoned, experienced therapist because it was going to be 
very difficult treatment to be successful.  He recommended that 
the Veteran be authorized for private individual psychotherapy 
and indicated that the Veteran was treatable despite the 
longevity of his problem and his age.  The examiner noted that 
the Veteran engaged in no employment activity because of 
intensified depression as well as a tendency to experience 
weakness and pain in all extremities if he tried to exert himself 
in any manner.

Records received after the Board's 1998 decision included a copy 
of the previously considered June 1974 examination report and 
previously considered VA outpatient treatment records and records 
showing treatment for various physical disabilities.  Also 
received was a the report of VA outpatient treatment in January 
1976, when the Veteran sought treatment for depression and memory 
difficulties, but the treatment provider indicated that he could 
not properly conduct a mental status evaluation as the Veteran 
was too agitated. 

An undated VA prisoner of war summary sheet, reports that the 
Veteran experienced physical and psychological torture as a 
prisoner of war.  The Veteran reported that his most significant 
symptom was anxiety and he had a significant increase in 
psychomotor activity, bordering on agitation, during the 
examination.  The document indicates that it was created when the 
Veteran was 63, which would have been in 1983 or 1984. 


C.  Analysis

The RO notified the Veteran of the October 1981 rating decision 
that granted an initial 30 percent rating for PTSD, and of his 
appellate rights with regard to the decision, but he did not 
submit a notice of disagreement.  Absent CUE, it is thus final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.302, 
20.1103 (2010).  A final decision may now be collaterally 
attacked and ultimately revised or reversed on the basis of CUE.

For there to be a valid claim of CUE, either the correct facts, 
as they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  In addition, the error must be 
"undebatable" and of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made."  A 
determination that there was CUE must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

A mere difference of opinion in the outcome of the adjudication 
or a disagreement as to how facts were weighed and evaluated does 
not provide a basis upon which to find that VA committed 
administrative error during the adjudication process.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); Russell, 3 Vet. App. at 
310; Damrel, 6 Vet. App. at 242.  The alleged error must be of 
fact or of law, and when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be, ipso facto, 
CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), en banc review 
denied, 6 Vet. App. 162 (1994).

The Veteran primarily contends that the October 1981 rating 
decision involves CUE because, at the time the RO issued the 
decision, the Veteran was unemployable and should have been rated 
at least 70 percent disabled.  He further contends that the RO 
erred by failing: (1) to obtain a copy of a social and economic 
or industrial survey to which a VA examiner referred; (2) to 
furnish him the proper form to claim entitlement to a TDIU; (3) 
to consider the Veteran's earnings as reported to the Social 
Security Administration; (4) to consider fully a statement from 
his former employer and a report of VA examination conducted in 
1981, which showed that he was unemployable; and (5) to consider 
his statements that he had been unemployed for years.

These assertions, when considered together, represent two 
arguments: that VA failed in its duty to assist the Veteran in 
obtaining evidence relevant to his claim, and that VA ignored or 
failed to weigh properly the evidence of record.  

The Veteran does not contend that the RO incorrectly applied the 
statutory and regulatory provisions in effect in October 1981.  
He also does not contend that the correct facts, as they were 
known at that time, were not before the RO at that time. 
In October 1981, when the RO rendered the rating decision at 
issue, the rating schedule provided that a 30 percent rating was 
assignable when there was "[d]efinite impairment in the ability 
to establish or maintain effective or wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and reliability 
levels as to produce considerable industrial impairment."  A 50 
percent rating was assignable when the "[a]bility to establish 
or maintain effective or favorable relationships with people is 
substantially impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced as 
to result in severe industrial impairment."  A 70 percent rating 
was assignable when the "[a]bility to establish or maintain 
effective or favorable relationships with people is seriously 
impaired.  The psychoneurotic symptoms are of such severity and 
persistence that there is pronounced impairment in the ability to 
obtain or retain employment."  A 100 percent rating was 
assignable when the "attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated with 
almost all daily activities such as phantasy [sic], confusion, 
panic, and explosions of agressive [sic] energy resulting in 
profound retreat from mature behavior.  Demonstrably unable to 
obtain or retain employment."  38 C.F.R. § 4.132; Diagnostic 
Code 9411 (1981).

The Veteran's primary argument that, if the RO had conducted a 
social and industrial survey or obtained a copy of the social and 
economic survey referred to in the record, the RO would have seen 
the severity of the Veteran's disability caused by the PTSD and 
would have rated that disability higher than 30 percent. However, 
the RO's failure to conduct a social and industrial survey or 
obtain the referenced survey or a report of the Veteran's social 
security earnings is, at most, a failure in the duty to assist.  
Such a failure cannot constitute CUE.  Elkins v. Brown, 8 Vet. 
App. 391 (1995).  An oversight of this nature produces an 
incomplete, but not incorrect, record.  Crippen v. Brown, 9 Vet. 
App. 412 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In any event, the failure to obtain a copy of the referenced 
social and economic survey is also not CUE because it cannot be 
said that this failure undebatably changed the outcome in this 
case.  The report is apparently unavailable, leaving the contents 
of which a mystery.  There is no way to determine whether the 
report would have dictated one result: the assignment of a 
disability rating in excess of 30 percent for the Veteran's PTSD.  

The Board also acknowledges the argument that the RO's failure to 
provide the Veteran with the proper form to file a claim for TDIU 
constitutes CUE.  However, such a failure also is not within the 
definition of CUE and too represents a failure in the duty to 
assist.  Again, in any event, any such failure did not manifestly 
change the outcome in this case because the RO still could have 
concluded, notwithstanding the receipt of the form, that the 
Veteran was not totally disabled due to PTSD.

The statement from the Veteran's former employer and the reports 
of VA examinations conducted in 1981 document the Veteran's 
difficulties in maintaining employment and establish that he was 
in fact unemployed at the time the RO issued the rating decision 
at issue.  However, also of record are statements made by the 
Veteran, which suggested that his employment difficulties stemmed 
largely from physical disabilities unrelated to PTSD, and a 
statement from one of the Veteran's employers that he had let the 
Veteran go eight years earlier because he could not deal with the 
public and had physical disabilities that prevented him from 
assigning the Veteran other duties.  In addition, the 1981 VA 
examiner noted that the Veteran had not worked recently because 
of his increasing symptoms of depression, but also because of the 
pain in his joints.  Moreover, the majority of the Veteran's 
treatment records addressed the Veteran's physical problems.  In 
claiming that the RO erred by not recognizing his 
unemployability, the Veteran is clearly disputing the manner in 
which the RO weighed the evidence in its October 1981 rating 
decision and, as previously indicated, such a dispute cannot 
constitute CUE. 

In addition to the Veteran's primary arguments, noted above, he 
also argues that the July 1985 VA examination, which noted that 
the Veteran had PTSD with phobic panic to stressors, supports his 
case for an earlier effective date based upon CUE.  However, in 
considering a CUE claim, the adjudicator is to examine the 
evidence and law as they existed at the time of the decision in 
question.  A law effective in 1988, a report of VA examination 
conducted in September 1995, or a September 1995 RO rating 
decision finding that an April 1986 rating decision was erroneous 
are all irrelevant to a CUE claim based upon a rating decision 
issued in October 1981.

Another secondary argument is that the rating decision failed to 
consider the time, places and circumstances of his service under 
38 U.S.C.A. § 3.54 (now 38 U.S.C.A. § 1154(b) (West 2002)).  
However, this law is generally applicable to the initial 
establishment of service connection rather than the rating of a 
service-connected disability.  Although the Veteran struggled in 
establishing service connection for his PTSD, he finally did so 
in October 1981.  Thereafter, the primary concern changed.  Where 
entitlement to compensation has already been established and an 
increase in the disability rating becomes the issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The issue of whether evidence was new and material is irrelevant 
once the Veteran establishes entitlement to service connection, 
rendering moot any argument regarding whether Public Law 97-37 
entitled the Veteran to a de novo review.  That law provided new 
presumptions for the establishment of service connection based 
upon POW status.  It did not provide for special consideration of 
POW status in the rating of the disability produced by the 
Veteran's experiences in Germany during WWII.  In rating a 
disability, the adjudicator is to focus on the current level of 
disability produced by PTSD, not how the Veteran came to be 
disabled.

The Veteran also notes various failures by the RO to address all 
pertinent evidence of record, including reports of VA 
examinations dated from 1974 to 1981 and diagnoses therein, 
information showing time lost from work, and severity of symptoms 
as reported by Dr. R.H.  However, silence regarding evidence the 
RO considered in a rating decision dated prior to February 1990 
is not CUE because the law requiring a "statement of the facts" 
was not then in effect.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
In any event, the RO might have considered that evidence despite 
being silent.  Id.

The Veteran also secondarily asserts that the RO failed to 
consider the applicability of individual unemployability under 38 
C.F.R. § 4.16.  The Court has described this issue as governed by 
a "confusing tapestry of regulations that apply a combination of 
subjective and objective measures in determining the question of 
unemployability."  Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991). Under 38 C.F.R. § 4.16(a) (1981) a total disability 
rating could be assigned, where the schedular rating was less 
than total, when the disabled person was, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities: 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more.  Because the 
RO found the Veteran's PTSD to be 30 percent disabling, a TDIU 
could not be considered under 4.16(a).  As the assignment of the 
30 percent disability rating was not CUE, the failure to find the 
Veteran unemployable under the inapplicable § 4.16(a) also is not 
CUE.

Given that the Veteran failed to meet the percentage standards in 
§ 4.16(a), an extraschedular rating was for consideration under 
38 C.F.R. § 4.16(b) (1981).  The RO was to submit to the 
Director, Compensation and Pension Service (Director), for extra-
schedular consideration the Veteran's case based on a claim of 
unemployability by reason of service-connected disabilities.  In 
October 1981, the RO determined that the Veteran's service-
connected PTSD was 30 percent disabling.  The medical evidence of 
record at the time revealed that the Veteran had several 
disabilities, including gastrointestinal complaints and 
complaints of back pain and arthritis.  The RO did not commit CUE 
in finding that this disability was adequately rated at 30 
percent.  

While the RO did not consider 38 C.F.R. § 4.16(b), it is, at 
most, debatable whether consideration of this regulation would 
have had any effect on the outcome in this case.  It is certainly 
far from "manifest" that there would have been a different 
result, particularly given that the RO found the Veteran's 
disability from PTSD (his only service-connected disability at 
the time) to be only 30 percent disabling.  In assigning the 30 
percent rating, it had essentially found that he was not 
unemployable, because a 100 percent schedular rating was for 
application where a veteran's service connected psychiatric 
disability rendered him unemployable.  Richard v. Brown, 9 Vet. 
App. 266 (1996).  The failure to consider TDIU would not have 
been CUE unless the RO would have had no choice but to grant that 
benefit.  Otherwise, the failure to consider TDIU would not have 
been outcome determinative.  As discussed above, there was room 
for debate as to the whether the service connected PTSD rendered 
the Veteran unemployable.  Hence the failure to consider TDIU was 
not CUE.

The Veteran's basic assertion that the RO failed to be equitable 
and just as contemplated by the requirements of the law, amounts 
to no more than a simple disagreement with how the RO weighed and 
evaluated the facts when it assigned the 30 percent rating.  
Eddy, 9 Vet. App. at 58.  The Veteran could have expressed such 
disagreement in an appeal to the Board within the requisite one-
year period from the issuance of the October 1981 decision.  He 
did not.  

The Board vacated its 1998 decision on the basis of the VA 
records that were subsequently received but created during the 
period from 1974 to 1981.  Under the constructive notice 
doctrine, documents that were created by, or in the possession of 
VA, are constructively of record with regard to the adjudication 
of claims for VA benefits.  Bell v. Derwinski.  

The constructive notice doctrine does not; however, apply to VA 
decisions made prior to the Court's 1992 decision in Bell.  Lynch 
v. Gober, 11 Vet. App. 22 (1997).  The subsequently received VA 
records were not constructively of record at the time of the RO's 
October 1981 decision.  The failure of the RO to consider the 
subsequently received VA records could not; therefore, serve as 
the basis for a finding of CUE in the 1981 decision.

Inasmuch as the correct facts, as they were known at that time, 
were before the RO in October 1981 and the RO correctly applied 
the statutory and regulatory provisions then in effect, and there 
has been no showing of an outcome determinative error; the 
October 1981 rating decision was not clearly and unmistakably 
erroneous.  The Veteran's claim for revision or reversal of that 
decision must therefore be denied.


ORDER

The August 19, 1998 Board decision concluding that there was no 
CUE in an October 1981 rating decision, in which the RO assigned 
the Veteran's service-connected PTSD a 30 percent disability 
rating, is vacated.  

CUE not having been shown, the claim for revision or reversal of 
an October 1981 rating decision, in which the RO assigned the 
Veteran's service-connected PTSD a 30 percent disability rating, 
is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


